ORDER

PER CURIAM.
Annette Heller and Jack Heller appeal from the trial court’s judgment in favor of *336Gay Gordon d/b/a Arrange to Sell (Gordon) on Gordon’s petition for breach of contract. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Heritage Roofing, LLC v. Fischer, 164 S.W.3d 128, 182 (Mo.App.E.D.2005). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).